Case 1:19-cv-02978-ALC Document5 Filed 04/04/19 Page 1 of 2

CIVIL COVER SHEET

The §S-44 civil cover sheet and the information contained herein neither replace nor suppiernent the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet,

JS 44C/SDNY
REV. 06/01/47

DEFENDANTS
The New York and Presbyterian Hospital, Trustees of Columbia University in

the City of New York,, et al.

PLAINTIFFS
Marissa Hoechstetter, Jane Does #8 - #30

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Law Office of Anthony T. DiPietro, P.C., 233 Broadway, Suite 880, New Heidell Pittoni Murphy & Bach, LLP, 99 Park Avenue, 7th Floor, New York,
York, New York 10279 New York 40016

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Removal of plaintiffs action pursuant to Title IX of the Education Amendments Act of 1972, 20 U.S.C. § 1681 and other federal statutes alle:

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? NofJYes[_]

 

If yes, was this case Vol. | Invol. CJ Dismissed. No LC] Yes [] If yes, give date & Case Na.
IS THIS AN INTERNATIONAL ARBITRATION CASE? Na [x] Yes |
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONA RY FORFEITUREIP BANKRU|
RSO PERSON AL INJURY, RFEITUREIPENALTY PTCY OTHER STATUTES
[] 110 INSURANCE [ ] $10 AIRPLANE PHARMACEUTICAL PERSONAL | | 625 ORUG RELATED | ]422 APPEAL [1875 FALSE CLAIMS
[]120 MARINE [ ]S15 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY “ seuRe OF PROPERTY 28 USC 158 { ]376 QUETAM
[ 1130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY 24 USC BAT [ ]423 WITHDRAWAL { ]400 STATE
{ } 140 NEGOTIABLE { ] 320 ASSAULT, LIBEL & PROBUGT LIABILITY ¢ ) ggn OTHER 28 USC 187 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL { ]410 ANTITRUST
{ 1150 RECOVERY OF = [_] 330 FEDERAL INJURY PRODUCT { 1430 BANKS & BANKING
GVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS { 1450 COMMERCE
ENFORCEMENT LIABILITY { ]460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS { 1470 RACKETEER INFLU-
[ ] 454 MEDICARE ACT { 1345 MARINE PRODUCT [ ]830 PATENT ENCED & GORRUPT
[ 1152 RECOVERY LIABILITY [ 1370 OTHER FRAUD OR ON ACT
DEFAULTED [ | 350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATEO NEW ORUG APPLICATION a cn NA
STUDENT LOANS = [ ] 356 MOTOR VEHICLE [ }840 TRADEMARK [ ]480 CONSUMER CREDIT
{EXCL VETERANS) PRODUCT LIABILITY SOGIAL SECURITY [ 1490 GABLE/SATELLITE T¥
RE RECOVERY OF [x] 360 OTHER PERSONAL
OVERPAYMENT INJURY { ]380 OTHER PERSONAL LABOR { ] 864 HIA (13954) [ ]880 SECURITIES!
OF VETERANS — ( 1362 PERSONAL INJURY - PROPERTY DAMAGE { ]862 BLACK LUNG (923) GOMMODITIES!
BENEFITS MEO MALPRACTICE []385PROPERTY DAMAGE | ]710 FAIRLABOR { ] 863 DIWCIDIWW (405(9)) EXCHANGE
| j 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS AGT —_[ ] 864 SSID TITLE XVI
sults | 1720 LABOR/MGMT [ ] 868 RSI (405(g)}
| 1430 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ 1463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTICNS
[ 1198 CONTRACT [ 1510 MOTIONS TO 1] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE jf EaVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
| ]198 FRANCHISE GIVIL RIGHTS [ 1530 HABEAS CORPUS | ]790 OTHER LABOR Defendant} [ ] 893 ENVIRONMENTAL
( 1535 OEATH PENALTY LITIGATION { ] 874 IRS-THIRD PARTY MATTERS
( ] 540 MANDAMUS & OTHER = [ ] 791 EMPi. RET ING 26 USC 7609 [ ]895 FREEDOM OF
[1446 Neepawa onls SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
[ ]444 VOTING IMMIGRATION 899 ADMINISTRATI
[ 3210 LAND { ]442 EMPLOYMENT PRISONER CIVIL RIGHTS U1 TRATIVE
CONDEMNATION { ] 443 HOUSING/ | ] 462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[3220 FORECLOSURE (1468 ACCOMMODATIONS [ 185¢ CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
{ 1230 RENT LEASE & [ ]555 PRISON CONDITION —[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ee SrMTUTES NAMTY OF
{ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS GF CONFINEMENT
| 1248 TORTPRODUCT [1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]280 ALL OTHER &1 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

[| CHECK IF THIS 1S ACLASS ACTION

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

UNDER F.R.C.P, 23 IF SO, STATE:

DEMAND § OTHER JUDGE DOCKET NUMBER,

 

Check YES only if demanded in complaint

JURY DEMAND: Dives L:NO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-02978-ALC Document5 Filed 04/04/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
C] 1 Original 2 Removed from C] 3, Remanded C] 4 Reinstated or L] 5 Transferred from | 6 osten 7 ta
‘ va latil
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
C] a, all parties represented Court

b, Atleast one party

Ol 8 Multidistrict Litigation (Direct File)

is pro se,
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF []2 U.S. DEFENDANT [x] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {]1 []1 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [ ]2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION (]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [[] WHITE PLAINS [x] MANHATTAN

# vv L Yee
DATE 4/3/49 obi Ae Revo RECORD AouiTTeD TO PRACTICE IN THIS DISTRICT

[x YES (DATE ADMITTED Mo. © vr. 995L_)
RECEIPT # Attorney Bar Code # Se ce
Sarco De C78

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save Print
